Citation Nr: 1809172	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  09-22 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia which denied entitlement to TDIU.  

In June 2016, the Board remanded the Veteran's TDIU claim for additional development.  As was explained in the remand, the Veteran filed a separate claim for TDIU benefits in September 2015, which was adjudicated in the December 2015 rating decision.  At that time, however, he also had a pending increased rating claim for his service-connected lumbar spine disability pending.  A claim seeking an increased rating for a service-connected disability is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinskei, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir.2001).  Therefore, although the Veteran's increased rating claim for his service-connected lumbar spine disability was decided by the Board's June 2016 decision, his claim for TDIU has continued since the date of that claim.


FINDING OF FACT

The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The schedular requirements for TDIU are met, and a TDIU rating is warranted.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant entitlement to TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2017). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2017).

The Veteran is presently service-connected for herniated L4-5 with degenerative disc disease of the lumbar spine (chronic lumbar strain) (assigned a 40 percent rating), left lower extremity lumbar radiculopathy associated with chronic lumbar strain (assigned a 20 percent disability rating), right lower extremity lumbar radiculopathy associated with chronic lumbar strain (assigned a 20 percent disability rating), right lower extremity femoral nerve impairment associated with chronic lumbar strain (assigned a 20 percent disability rating), and left lower extremity femoral nerve impairment associated with chronic lumbar strain (assigned a 20 percent disability rating).  The Veteran's combined disability rating is 70 percent as of December 27, 2013, and 80 percent as of October 19, 2016.  Therefore, the tenets of 4.16(a) apply.

In the Veteran's September 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he reported that his service-connected back disability prevented him from following any substantially gainful occupation.  He indicated he last worked full time in June 1999 and that he became too disabled to work in May 2001.  Additionally, the Veteran reported completing one year of a high school education and had no additional education or training before becoming too disabled to work.  

While the medical evidence of record is limited in regards to the impact of the Veteran's service-connected disabilities on his employability, a recent October 2016 VA back examination report indicated the Veteran constantly used a wheelchair and cane for ambulation.  Additionally, the examiner reported the Veteran's back condition with radiculopathy impacted his ability to work.  Specifically, the examiner indicated the Veteran had difficulty with prolonged standing, walking, bending, squatting and stooping.

The record also includes statements from the Veteran, his spouse and his granddaughter, in support of his unemployability due to his service-connected back disabilities.  In a December 2017 VA Form 9, the Veteran reported he had been unable to secure and follow gainful employment because of his service-connected disabilities.  He further indicated his recent employment had been marginable and limited in a protective environment while working for his family business.  He then reported he had tried to obtain gainful employment but was not able to because of his service-connected disabilities.  
Additionally, the Veteran's spouse also submitted a statement with the VA Form 9, in which she reported marrying the Veteran in 1976 when he was having a problem with his back.  She indicated he managed initially to keep a job as a manager with Dairy Queen but there were times he would need to take off work for a couple of weeks to stay in bed due to his back.  She also stated that he complained all of the time with his back hurting.  He eventually had surgery to repair his back, but had been wheelchair bound since the surgery.

In another statement from the Veteran's granddaughter, she reported moving in with her grandparents to help with his care.  According to her, the Veteran's day consisted of sitting in a wheelchair or lying in the bed.

In further support of his contention that he is unemployable, the Veteran submitted various job applications and corresponding rejection letters which consistently indicate the Veteran is unable to perform the job requirements for which he applied due to his limitations.  Such limitations include his need to use a wheelchair and the inability to stand for long periods of time, heavy lifting and reaching.

After weighing all of the evidence of record, reported earlier in this decision, and resolving all doubt in the Veteran's favor, the Board finds the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The record is clear that the Veteran has restrictions with physical exertion which would limit him to sedentary employment, as supported by the October 2016 VA back examination.  However, the Veteran does not have a formal education and his prior work experience, as reported by the Veteran and his wife, would not appear to include skills which would easily transfer to a sedentary employment.  Moreover, there is nothing in the record to indicate that the Veteran can sit, stay mentally alert, or perform tasks reliably and productively to secure or maintain a substantially gainful occupation that is sedentary in nature.  See also 38 C.F.R. § 4.16(a) (stating that marginal employment shall not be considered substantially gainful employment).

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  Accordingly, entitlement to TDIU is warranted.   38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.


ORDER

Entitlement to a total disability evaluation based on TDIU is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


